DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Jack (registration 37644) on 9/1/2022 indicating Applicant agreed to amendment of the claims as below.  
The application has been amended as follows: 

(Currently Amended): An air impingement conveyor oven comprising: (a) a baking case having a longitudinal wall, an oppositely longitudinal wall, a front wall, and a rear wall, the baking case being opened by longitudinal and oppositely longitudinal food passage ports respectively positioned at the longitudinal and oppositely longitudinal ends of the baking case, each such port having a proximal end and a distal end; (b) an air plenum having an air intake end and a multiply ported air output end, said plenum being mounted within the baking case; (c) a longitudinal-most finger duct having a proximal air intake end mounted in communication with one of the air plenum's output end ports; (d) intermediate finger ducts having proximal air intake ends mounted in communication with other ports among the air plenum's output end ports; (e) a continuous loop food conveyor extending through the baking case, said conveyor having longitudinal and oppositely longitudinal ends respectively communicating with the longitudinal and oppositely longitudinal food passage ports; (f) a plurality of register plates, each register plate closing one of the finger ducts; and (g) a longitudinal matrix of impingement air jets, said air jet matrix opening the longitudinal-most finger duct at said duct's register plate, wherein each of said matrixes' impingement air jets comprises an air outlet, wherein the longitudinal matrix of impingement air jets comprises a proximal air jet submatrix and a distal air jet submatrix, wherein each air jet among the proximal air jet submatrix has an outlet opening facing the proximal end of the longitudinal food passage port, and wherein each air jet among the distal air jet submatrix has an outlet opening facing away from the distal end of the longitudinal food passage port.
4.	(Previously Presented): The air impingement conveyor oven of Claim 3 wherein air outlets of impingement air jet matrixes opening the intermediate finger ducts are adapted for 
	

Reason for Allowance
	Claims 1-4 are being allowed.
	The prior art does not anticipate nor render obvious the combination set forth in the independent claim of an air impingement conveyor oven comprising a baking case, an air plenum mounted on the baking case, a plurality of finger ducts, a continuous food conveyor, a plurality of register places closing said finger ducts, and a longitudinal matrix of impingement air jets wherein each of said matrixes’ impingement air jets comprises an air outlet, wherein the longitudinal matrix of impingement air jets comprises a proximal air jet submatrix and a distal air jet submatrix, wherein each air jet among the proximal air jet submatrix has an outlet opening facing the proximal end of the longitudinal food passage port, and wherein each air jet among the distal air jet submatrix has an outlet opening facing away from the distal end of the longitudinal food passage port.
	The closest prior art of record is Schjerven (US 20200060290 A1), Smith (US 5131841 A), Wolfe (US 6833533 B1), and Baker (US 20110139140 A1). Schjeveren teaches a baking case, an air plenum mounted on the baking case, a plurality of finger ducts, a continuous food conveyor, a plurality of register places closing said finger ducts, and a longitudinal matrix of impingement air jets wherein each of said matrixes’ impingement air jets comprises an air outlet. Schjerven fails to teach that the longitudinal matrix of impingement air jets comprises a proximal air jet submatrix and a distal air jet submatrix, wherein each air jet among the proximal air jet submatrix has an outlet opening facing the proximal end of the longitudinal food passage port, and wherein each air jet among the distal air jet submatrix has an outlet opening facing away from the distal end of the longitudinal food passage port. Smith teaches a convection oven conveyor apparatus comprising finger ducts which contain a longitudinal matrix of impingement air jets that has an outlet opening facing away from the food passage port. Smith fails to teach that the matrix of impingement air jets that face away from the food passage port is of a distal air jet submatrix nor of a proximal air jet submatrix has an outlet opening facing the proximal end of the longitudinal food passage port. Wolfe teaches an air impingement conveyor oven comprising finger ducts wherein various features of the outlet openings vary along the longitudinal length of the finger and which are separated into various submatrices. Wolfe fails to teach of an air jet matrix that has an outlet opening facing the proximal end of the longitudinal food passage port. Baker teaches a conveyor oven comprising air plenums with nozzles that open relatively toward the food passage port/entrance. Baker fails to teach a nozzle in which the openings of which directly face the food passage ports/entrance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763